Citation Nr: 0308456	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  93-05 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased evaluation for a right wrist 
disability, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The appellant served on active duty from July 1979 to March 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated May 10, 1996, the 
Board denied an increased rating above 10 percent for a right 
wrist disability and declined to reopen a previously denied 
claim seeking entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In September 
1997, the appellant's representative and counsel for VA filed 
a Joint Motion for Remand and requested a stay of proceedings 
pending a ruling on the motion.  An Order of the Court dated 
September 1997 granted the motion and vacated the May 1996 
Board decision.

Subsequently, pursuant to the Court's order, the Board 
remanded the case for further development in June 1998 and 
January 1999.  However, as the development requested by the 
Board in the January 1999 remand has not been fully 
accomplished, the case is remanded to the RO, once again, for 
compliance with the requirements of Stegall v. West, 11 Vet. 
App. 268 (1998).  


REMAND

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In substance, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim, although the ultimate responsibility for 
furnishing evidence rests with the veteran.  See 38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In the 
present case, the Board finds that VA's redefined duty to 
assist as set forth in the VCAA has not been fulfilled 
regarding the issues addressed in this remand.  For the below 
described reasons, the case is remanded to the RO for 
additional development. 

A preliminary review of the record discloses that the 
development requested by the Board's January 1999 remand has 
not been fully accomplished.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In this regard, the Board finds that the 
January 1999 remand requested that the veteran's treatment 
records for the disabilities at issue from the Orlando VA 
Medical Center (VAMC) for the period including from 1989 to 
the present be obtained and associated with the claims file.  
However, although the record includes the treatment records 
from the Orlando VAMC for 1995 to 1999, the record neither 
contains the treatment records from this facility for the 
period of 1989 to 1995, nor information obtained from this 
facility indicating that these records are not available.

Additionally, the January 1999 remand requested that the 
veteran undergo a VA examination to ascertain the diagnoses 
and etiology of the veteran's psychiatric disorders, 
including PTSD.  Specifically, the remand request indicated 
that, in the event that the veteran was diagnosed with 
various psychiatric disorders, the examiner was required to 
render a medical opinion as to the etiology of the claimed 
psychiatric disorders.  In this respect, the veteran 
underwent a VA mental examination in January 2002, which 
rendered a diagnosis of mild bipolar disorder with recent 
episode of depression.  However, the examination report fails 
to include any medical opinions regarding the etiology of the 
diagnosed bipolar disorder.  See 38 C.F.R. § 4.125(b) (2002).

Furthermore, the January 1999 remand requested that the 
veteran undergo a VA examination for rating purposes in order 
to evaluate the service-connected right wrist disability.  
The examination report was to include neurological and range 
of motion studies and a discussion regarding any functional 
loss due to pain in the appellant's right wrist.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The examiner was to adequately evaluate the extent 
of ulnar and/or median nerve impairment affecting the 
appellant's right hand as a result of the laceration injury 
sustained in service.  None of these requests were fulfilled. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000 (VCAA), specifically including all 
provisions under 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  

2.  The RO should obtain and associate 
with the claims files the veteran's 
treatment records for the disabilities at 
issue from the Orlando VAMC from 1985 to 
1995, and from 1999 to the present.  If 
the search for these records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility specifically indicating 
that these records could not be obtained.

3.  The RO should schedule the appellant 
for a VA compensation examination to 
determine the nature and extent of 
impairment caused by his right wrist 
disability. All appropriate diagnostic 
tests and studies deemed necessary by the 
examiner to render the opinions 
requested, and to assess the severity of 
this disability, to include neurological 
testing and x-rays, should be conducted.  
All pertinent symptomatology and medical 
findings should be reported in detail, to 
include any related neurological 
impairment in the ulnar and median nerves 
of the right wrist.  The examiner should 
be specifically requested to proffer an 
opinion as to the specific extent and 
severity of the appellant's right wrist 
disability, to include a complete and 
detailed discussion of all functional 
limitations associated with this 
condition, including precipitating and 
aggravating factors (i.e., movement and 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect the 
disability has upon daily activities.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the physician should 
be advised to address the functional 
impairment of the appellant's right wrist 
in correlation with the applicable 
musculoskeletal and sensory nerve 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities ) 
(Rating Disabilities), 38 C.F.R. Part 4 
(2002).  The physician should address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for traumatic arthritis, limitation of 
motion, etc., and any other related 
musculoskeletal impairment pursuant to 
the applicable diagnostic codes found 
under 38 C.F.R. 
§ 4.71a, as well as for any existing 
neurological impairment, as is 
appropriately based on the medical 
findings.  The examiner must conduct 
range of motion (ROM) testing, and should 
report the exact ROM of the right wrist.  
The ROM results should be set forth in 
degrees, and the report should include 
information as to what is considered 
"normal" range of motion for the wrist.  
If the appellant does not cooperate in 
such testing, this fact should be 
specifically noted and the examiner 
should provide a discussion explaining 
how any partial or complete failure to 
fully cooperate with ROM testing impacts 
the validity of the medical examination.  
The examiner should further address the 
extent of functional impairment 
attributable to any reported pain.  The 
report should include a detailed account 
of all pathology, including arthritis or 
neurological disorder, found to be 
present.

Moreover, in accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report must discuss any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use in right wrist, and provide an 
opinion as to how these factors result in 
any limitation of motion and/or function 
of this joint.  If the appellant 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated. The 
examiner should provide complete 
rationale for all conclusions reached.  
The claims folders and a copy of this 
remand must be made available to and 
reviewed by the examining physician in 
conjunction with the requested 
examination.

4.  The RO should schedule the appellant 
for a comprehensive VA psychiatric 
examination.  This examination should be 
conducted by a psychiatrist who has not 
previously examined, evaluated or treated 
the appellant.  The claims folders and a 
copy of this remand must be provided to 
the examiner prior to the examination.  
The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
made, the specific stressor(s) to which 
it is related must be set forth.  In this 
respect, the examiner should attempt to 
reconcile the multiple psychiatric 
diagnoses and/or assessments of record 
based on his/her review of all of the 
evidence of record, particularly with 
respect to any diagnostic impressions of 
PTSD entered on various VA and private 
medical reports of record.  As well, the 
examiner should attempt to reconcile any 
current diagnoses with the in-service 
diagnosis of adjustment disorder, 
depressed, found in the October 1980 
hospitalization records from the U.S. 
Naval Hospital in Guantanamo Bay, Cuba.  
Furthermore, for any other psychiatric 
disorder diagnosed, the examiner must 
render an opinion as to the likely 
etiology of such disorder(s) relative to 
any incident of the appellant's military 
service and the treatment/diagnoses 
provided therein for any psychiatric 
disorder(s).  The report of the 
examination should be associated with the 
claims folder.

5.  The appellant should be given 
adequate notice of these requested 
examinations, which includes advising him 
of the consequences of failure to report 
for one or both examinations.  If he 
fails to report for an examination, this 
fact should be noted in the claims 
folders and a copy of the scheduling of 
examination notification or refusal to 
report notice, whichever is applicable, 
should be obtained by the RO and 
associated with the claims folders.

6.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports to ensure that they 
meet the requirements specified above, 
particularly given that this case is 
being remanded to the RO for failure to 
comply with the January 1999 Board remand 
request, per Stegall v. West, 11 Vet. 
App. 268 (1998).   If an examination 
report is deficient in any manner or 
fails to include adequate responses to 
the specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action. 38 C.F.R. 
§ 4.2 (2002).  Remand instructions of the 
Board are neither optional nor 
discretionary.  Full compliance with such 
instructions is mandated by law.  See 
Stegall, supra.

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking an increased rating for the 
service-connected right wrist disability 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  The readjudication of 
this claim must be within the analytical 
framework provided by the Court in 
DeLuca, supra, and by the General Counsel 
in VAOPGCPRECs 23-97 and 9-98.  In so 
doing, the RO must consider alternative 
diagnostic criteria that may be 
applicable for this disability, to 
include separate ratings for any 
additional functional loss caused by 
arthritic or neurologic/sensory 
impairment, as well as for additional 
functional loss caused by weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use in the joints of the right 
wrist.  Furthermore, the RO's 
consideration of referring the claim for 
extraschedular evaluations under 38 
C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.

8.  In addition, the RO should 
readjudicate the issue of whether new and 
material evidence has been submitted to 
allow a reopening of the appellant's 
claim for service connection for an 
acquired psychiatric disorder, to include 
PTSD, with consideration given to all of 
the evidence of record, including any 
additional evidence obtained by the RO 
pursuant to this remand.  The RO's 
readjudication of the claim must comport 
with 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001), and the 
holding in Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), regarding whether 
the evidence submitted is new and 
material so as to allow a reopening of 
the previously denied claim. 

9.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




